DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Bak on 5/26/22 to obviate an indefiniteness rejection.

The application has been amended as follows: 
Claim 13, lines 21-22 delete “and preferably three,”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art does not show separately or in combination the detailed method for storing items, comprising: - providing a storage arrangement which comprises a loading station, a storage structure and an unloading station, wherein the storage structure comprises a plurality of vertical racks, each rack comprising at least a pair of vertical walls arranged parallel and facing and each rack being provided, at least on the faces facing each other, with a plurality of supports, arranged at different heights and adapted to receive removable supporting elements carrying the items to be stored, wherein each removable supporting element, once inserted on respective supports of the facing vertical walls of one of the vertical racks, defines with the vertical walls of said one of the vertical racks a compartment for storing an item, each removable supporting element being adapted to carry a single item and each compartment being consequently adapted to store a single item, wherein the storage structure comprises at least two vertical rack groups, wherein the distance between the vertical walls arranged parallel to and facing each other of the vertical racks of one of the Page 2 of 7vertical rack groups is different from the distance between the vertical walls arranged parallel to and facing each other of the vertical racks of another one of the vertical rack groups; 
- measuring an item to be stored according to at least two, different perpendicular directions; 
- comparing the measured width with the values of the different widths of the vertical racks present in the storage structure, these widths being defined by the distance between the facing vertical walls of said racks; 
- selecting the vertical rack groups which are wide enough to accommodate the item and, among these vertical rack groups, further selecting the vertical rack group with the lowest width; 
- selecting a vertical rack of the vertical rack group thus selected based on the height of the item to be stored and the heights of the items already stored in the vertical racks of the selected vertical rack group; 
- selecting the supports of the vertical rack thus selected which are located immediately above 
the item positioned at the uppermost position among those already stored in the selected vertical rack; 
- selecting a removable supporting element of width equal to the width of the selected rack 
group; 
- arranging the item to be stored on the selected removable supporting-element;
 - transferring the item to be stored to the storage structure by inserting the removable 
supporting element on the selected supports of the vertical rack thus selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patent Application no. 2019/0071249, Patent Application no. 2018/0305124 and Patent Application no. 2014/0241837 show different embodiments of storage and retrieval devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE WENDELL BERRY JR whose telephone number is (571)272-6191. The examiner can normally be reached Mon. thru Fri. 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        




Wbj.